United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-2571
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

James Delvico Borden, also known as James Delvoico Borden, also known as Earl
                                  Johnson

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
              for the Western District of Missouri - Jefferson City
                                ____________

                            Submitted: May 4, 2017
                             Filed: May 25, 2017
                                [Unpublished]
                                ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
       James Delvico Borden directly appeals the sentence the district court1 imposed
after he pleaded guilty to drug charges. His counsel has moved for leave to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging a
sentencing enhancement, suggesting that the district court miscalculated the
Guidelines imprisonment range, and arguing that Borden’s sentence is substantively
unreasonable. Borden has filed a pro se brief making essentially the same arguments.

       Upon careful review, we conclude that the district court did not plainly err in
applying the challenged sentencing enhancement. See United States v. Lovelace, 565
F.3d 1080, 1087 (8th Cir. 2009) (failure to object at sentencing results in review for
plain error that affects substantial rights); United States v. Menteer, 408 F.3d 445,
446 (8th Cir. 2005) (per curiam) (unobjected-to facts in presentence report are
deemed admitted). We further conclude that the district court did not plainly err in
calculating the Guidelines imprisonment range, or impose a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (describing appellate review of sentencing decisions); Lovelace, 565
F.3d at 1087; see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014)
(on appeal, within-Guidelines-range sentence may be presumed reasonable).

      Finally, we have independently reviewed the record pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous issues for appeal.
Accordingly, we grant counsel’s motion for leave to withdraw, and we affirm the
judgment.
                     ______________________________




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                         -2-